Citation Nr: 1517269	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran claimed entitlement to service connection for headaches as due to an undiagnosed illness, secondary to his military service in Southwest Asia.  See 38 C.F.R. § 3.317 (2014) (Compensation for certain disabilities occurring in Persian Gulf veterans).  Besides consideration of service connection based on an undiagnosed illness, the Board must also consider whether service connection may be granted for his claimed headache disorder on a direct basis.


A VA examination was conducted in April 2011.  The examining physician diagnosed migraine headaches, which cause the Veteran to "stop activities when headaches are present."  In an addendum opinion dated later that same month, the VA physician stated that the Veteran's headache disorder is "a disease with a clear and specific etiology and diagnosis."  As to etiology, the examiner opined that she "[could] not determine the likelihood of these headaches being due to a specific exposure during the gulf war without resorting to mere speculation."  No further explanation or rationale was provided.

The April 2011 VA examination report and addendum opinion are not adequate for the purpose of making a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the April 2011 VA examiner failed to sufficiently explain the rationale behind her conclusion that she was unable to reach an etiological opinion without resort to mere speculation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, there is no indication that the examiner elicited a history of the headache disorder from the Veteran, or otherwise considered any evidence of headache symptomatology during or since his active service.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an adequate examination requires consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  


In this regard, the Veteran maintains that his headaches began during his active service and have continued since that time.  See July 2013 Statement of Accredited Representative in Appealed Case (VA Form 646).  And the Veteran is competent to describe the onset, frequency, and duration of his headaches, as such symptoms are certainly capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2014).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Accordingly, the Bord finds that reexamination is warranted.  See 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's outstanding VA treatment records, including those dated since August 2011.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headache disorder.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, and, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed headache disorder had its clinical onset during active service or is related to any incident of service.  

In providing the requested opinion, the examiner is asked to consider and address the following:

*  The Veteran's service treatment records (STRs) documenting complaints of headaches, including specifically a December 13, 1991 Sick Call Clinic Note showing that the Veteran reported experiencing headaches; a November 25, 1992 Chronological Record of Medical Care noting that the Veteran presented with a head injury following reported assault; a May 15, 1993 treatment record showing complaints of headache pain and diagnosing an upper respiratory infection (URI); an August 7, 1993 treatment note reflecting headaches associated with a URI; the March 1, 1997 Report of Medical History indicating a history of head injury during service; and a June 18, 1997 treatment record noting headaches as a symptom if a URI;


*  A June 2002 VA Primary Care Note showing the Veteran's report of "Headache -- can't pinpoint seems generalized -- constant";

*  A June 2008 VA Urgent Care Note reflecting a complaints of headaches;

*  A March 2011 Primary Care Follow-up Note showing that the Veteran reported experiencing "migraine headaches" and diagnosing migraines; and

*  An August 2011 VA Primary Care Follow-Up Note reflecting an assessment of migraine headaches.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case.  The examiner must indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




